Title: To James Madison from David Montague Erskine, 23 August 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia August 23d. 1808

I have had the Honor to receive your Letter of the 9th. Inst. inclosing a Letter from the Post Master at New York stating on the Declaration of Captain Selliman of the Ship Thalia, which was carried into a British Port by a British Cruizer that his Letter Bag, including Dispatches from the Minister Plenipoy: of the United States at Paris to the Department of State, was taken to the Court of Admiralty, the Letters indiscriminately open’d and the Packet from General Armstrong not returned, and that a Letter addressed to you was among the number of those which were open’d before they were returned.
As I am wholly unacquainted with any of the Facts mentioned in the Letter of the Post Master at New York I will not venture to express any opinion upon the Subject; but will transmit your Letter to Me complaining of the Violation of the Dispatches for the Government of the United States, to His Majestys Government who will I am persuaded take such steps upon the Occasion, as Justice and a Respect for the United States would dictate.
You do me, no more than Justice, Sir in attributing to Me a due Sensibility to the sacredness of Official Correspondence, and it may perhaps have been in your Recollection that I have been obliged to express that Sensibility to you in very strong Terms upon the Occasion of an Outrage by theft and as I beleive Violation of certain Dispatches (by a Citizen of the United States William Duane, now Lieut Col Duane) addressed to Me by His Majestys Admiral on the Halifax Station, and it added greatly to my Regret and Disappointment that the Government of the United States refused to Me their Assistance to obtain Redress for so gross a Violation of my Privileges as His Majestys Minister & indeed of the common Principles of Honor & Honesty which were violated upon that Occasion.  With Sentiments of the highest Respect and Consideration, I have the Honor to be, Sir Your most obedient humble servant

D. M. Erskine

